DETAILED ACTION
This office action addresses Applicant’s response filed on 17 December 2021.  Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan, “Which Glitch Is Which?” in view of US 2019/0138677 to Peng.
Regarding claim 1, Sheridan discloses a method comprising:
acquiring a zero-delay vector associated with a circuit design (p. 1, last paragraph; p. 2, last paragraph);
performing, by a processor, a timing update using static timing analysis (STA) to determine timing information for the circuit design, wherein the timing 
identifying a glitch in the circuit design based on a shifted vector waveform, wherein the shifted vector waveform is generated by shifting the zero-delay vector in a chronological order based on the timing information, and wherein the glitch is identified based on arrival times of input signals for the cell and output events determined at least based on the arrival times (p. 2, Fig. 1, glitch based on arrival times of A and B and transitions 0->1 and 1->0 on Y; p. 2, last paragraph).
Sheridan does not appear to explicitly disclose filtering the glitch based on a pulse width of the glitch.  Peng discloses this limitation (¶36, 44).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Sheridan and Peng, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of filtering out glitches that will not be propagated.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Sheridan discloses determining glitches from timing information.  Peng discloses filtering glitches based on their pulse width, which is directly applicable to Sheridan in the same way so that Sheridan’s glitches would similarly be filtered based on their pulse width.
Regarding claim 2, Sheridan discloses generating STA timing data for the cell of the circuit design and determining the signal delay using the STA timing data (p. 2, last paragraph).
Regarding claim 3, Sheridan discloses incrementally shifting the vector data signal in a chronological order based on the STA timing data along a corresponding sensitized signal path of the circuit design, wherein the vector data signal is a zero-delay vector and the zero-delay vector is obtained from a register transfer level (RTL) simulation that does not model a cell delay (p. 2, last paragraph; p. 3, Fig. 2).
Regarding claim 4, Sheridan discloses performing a power analysis for the circuit design that includes calculating a power associated with the glitch (p. 2, last paragraph).
Claims 10-13 and 17-20 are directed to systems for performing the methods of claims 1-4, and are rejected under the same reasoning; Sheridan similarly discloses systems and non-transitory media for performing the claimed method (p. 1, last paragraph).

Claims 6-9, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan in view of Peng, and further in view of US 2017/0004244 to Paik.
Regarding claims 6 and 15, Sheridan discloses that identifying the glitch further comprises: determining the arrival times of input signals for the cell using the timing information; determining an order of arrival of the input signals based on the arrival times; determining the output events based on the arrival times and the order of arrival; and determining a pulse width of the glitch based on a difference of time arrivals of a pair of the output events (p. 2, Fig. 1, glitch based on arrival times of A and B and transitions 0->1 and 1->0 on Y, glitch pulse width indicated by arrows based on arrival times 6.44 and 6.47 of the transition events).
Sheridan does not appear to explicitly disclose filtering the glitch based on comparing the pulse width to a cell delay threshold.  Peng discloses this limitation (¶36-37).  Motivation to combine remains consistent with claim 1.
Sheridan does not appear to explicitly disclose that the output events are determined based on arc delay.  However, this limitation is strongly implied or inherent (p. 2, Fig. 1).  Specifically, the transition events on Y are delayed relative to the transitions on A and B, which indicates that arc delays are accounted for.  For example, the 0->1 transition on A arrives at 6.3, but the corresponding 0->1 transition on Y doesn’t occur until 6.44, indicating an A-Y arc delay of 0.14.  Nevertheless, Paik explicitly discloses that the output events are determined based on arc delay (¶32).
KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Sheridan discloses computing output event arrival times based on input arrival times and orders, and further either strongly implies or inherently discloses that the output event arrival times are based on an arc delay, as discussed above.  Paik provides explicit disclosure that the output arrival times are based on arc delay, which is directly applicable to Sheridan in the same way, so that Sheridan’s output arrival times would more accurately reflect the arc delays through the gates.
Regarding claims 7 and 16, Sheridan does not appear to explicitly disclose propagating the glitch in response to determining that the pulse width is greater than the cell delay threshold.  Peng discloses this limitation (¶36).  Motivation to combine remains consistent with claim 1.
Regarding claim 8, Sheridan does not appear to explicitly disclose that the cell delay threshold is equal to 50% of a cell delay.  However, the exact percentage is an obvious matter of design choice, and Peng discloses that the cell 
Regarding claim 9, Sheridan discloses determining a number of glitches in a net of the circuit design based on a number of propagated glitches (p. 3, last paragraph).  In particular, this limitation is true by definition, since a glitch that is not propagated to a net would not be a glitch on that net, and could not be included as the number of glitches in that net.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.

Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
26 March 2022